Exhibit 10.2
FIRST AMENDMENT TO
O’CHARLEY’S INC.
EXECUTIVE EMPLOYMENT AGREEMENT
(the “Amendment”)
O’CHARLEY’S INC.
(the “Company”)
and
Lawrence E. Hyatt
(“Executive”)
January 12, 2009
BACKGROUND

A.   Executive is currently employed as the Company’s Chief Financial Officer,
Secretary and Treasurer and is party to that certain O’Charley’s Inc. Executive
Employment Agreement dated as of November 6, 2007 by and between the Company and
Executive (the “Agreement”).   B.   Executive has agreed to serve as the
Company’s interim Chief Executive Officer and President commencing February 12,
2009 until the hiring of a new Chief Executive Officer and President.   C.   The
Company and Executive desire to amend the Agreement to address the matters set
forth below.

     NOW, THEREFORE, the Company and the Executive hereby amend the Agreement as
follows:
     Section 1. Section 1.1 of Article I of the Agreement is hereby amended by
adding the following sentence to the end thereof:
          “In addition, commencing February 12, 2009 the Company hereby employs
Executive as the Company’s interim Chief Executive Officer and President until
the hiring of a new Chief Executive Officer and President or such earlier time
as determined by the Board of Directors.”
     Section 2. Section 1.3 of Article I of the Agreement is hereby amended to
provide that the defined term “Initial Term” shall mean August 29, 2011.
     Section 3. The following shall be added as Section 2.5 of Article II of the
Agreement:

 



--------------------------------------------------------------------------------



 



     “2.5 Compensation as Interim CEO and President. For services rendered as
interim Chief Executive Officer and President of the Company, the Company shall
pay Executive, in addition to the Base Salary, $1,500 per week that Executive
serves as interim Chief Executive Officer and President. Such compensation shall
be paid in a lump sum payment upon the hiring of a new Chief Executive Officer
and President of the Company or such earlier date as Executive shall cease
serving as interim Chief Executive Officer and President. Such compensation
shall not factor into any bonus calculations or severance payment calculations
for Executive, under this Agreement or otherwise.”
     Section 4. Section 3.2(a)(i) of Article III of the Agreement is hereby
deleted in its entirety and replaced with the following:
          “(i) continued monthly payments, in accordance with the Company’s
regular payroll practices, for a period of twelve (12) months after the date of
termination equal to the sum of (1) one-twelfth (1/12) of Executive’s Base
Salary, and (2) one-twelfth (1/12) of the greater of Executive’s target annual
bonus for the fiscal year in which the date of termination occurs, or the
Executive’s target annual bonus for the 2008 fiscal year;”
     Section 5. Effect of Amendment. Except as and to the extent expressly
modified by this Amendment, the Agreement shall remain in full force and effect
in all respects.
     Section 6. Counterparts. This Amendment may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.
     Section 7. Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of Tennessee, without
regard to its conflict of laws rules.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            O’CHARLEY’S INC.
      By:   /s/ Gregory L. Burns         Name:   Gregory L. Burns       
Title:   President and Chief Executive Officer        EXECUTIVE
      /s/ Lawrence E. Hyatt       Name:   Lawrence E. Hyatt      Title:   Chief
Financial Officer, Secretary and
Treasurer     

 